Title: To George Washington from Alexander White, 31 October 1795
From: White, Alexander
To: Washington, George


          
            Sir
            Washington [D.C.] 31st October 1795
          
          I purpose to set out for Virginia tomorrow and to return about the end of November—You would no doubt observe that I neither signed the letter lately addressed to you by my Colleagues on the subject of an application to the Assembly of Maryland for a Loan, nor transmitted my reasons for with holding my signature—I will now explain the motives of my conduct in both instances—I did not sign the letter Because I thought that a Plan for obtaining money having been agreed upon by the Commissioners, and having received the sanction of the President every heart and every hand ought to unite in supporting it, and that every effort ought to have been concentered to that point—Unless, indeed, a measure clearly & decidedly preferable had occurred; and I did not consider that proposed by the letter alluded to, in that light—Because General Forrests information carried with it no degree of conviction to my mind that the attempt would be successful; more especially as it was agreed by my Colleagues, that there were intelligent men who thought differently from General Forrest, and that the measure would certainly be opposed—Because if the proposed Loan could be obtained on the terms suggested, it would cover by mortgage two thousand Lots without affording an adequate relief to the City and might eventually cost eleven per Cent Int. Because even the discussion of the measure in the Assembly of Maryland may be highly injurious to the City—the Enemies to the establishment of the Seat of Goverment on the Patowmack, did originally rely much on the division of the State of Maryland—Should it appear that such division still exists, it will revive their hopes

and induce them to exert every nerve to prevent the favourable interposition of Congress—it would be the same were we even to succeed by small majorities in the two Houses as was the case with the first Laws passed in that State favourable to the Seat of Goverment; but should the measure fail it will be infered, that the opposition has increased and give additional Spirit to the Enemies of the City it will likewise deprive me of one of the most powerful arguments which I meant to use with that description of men; to wit, that Congress, by withhold[ing] their aid could not defeat the measure of the Seat of Goverment, because the States of Virginia and Maryland, rather than suffer such an event to take place would advance the sums necessary to compleat the Buildings—I dread even a Public discussion in the Assembly of Maryland—lest facts unfavourable to the City, such as the waste of time and money, abortive schemes, buildi⟨ng⟩ up and pulling down &c. &c. may be held up to vi⟨ew⟩ in the highest colouring—and from thence spread like wildfire in Phila. and in Congress, though otherwise they might have remained unnoticed and unknown.
          I did not communicate my Sentiments at the same time with my Colleagues, Because, a diffidence in my own opinion induced me to suppose they might be right—I therefore did not choose to take on myself the blame of counteracting a measure which was considered so essential to the prosperity of the City and of which the success could only be known by experiment—I was the more delicate on this subject, because men often calculate so erroneously on the feelings of others, that I apprehended I might be considered as interested in defeating every measure except that which is to send me to Congress—But I do assure you Sir the engaging in this negotiation is a painful Task, and one which nothing less than an anxious desire to promote the interests of the City—sanctioned by your choice, would have prevailed on me to undertake—Should the proposed Application to the State of Maryland be approved by the President, it will lay me under some difficulty with regard to my own conduct—I doubt whether I ought to proceed to Philadelphia while the business is depending in Maryland; for me to attempt to draw one string while my Colleagues are drawing another would be rather embarrassing I am equally in doubt how to act after the conclusion of that negotiation, should the Loan proposed be granted will it be proper to ask anything of Congress at this time? Should

it be rejected, it will cast a cloud over the feeble ray of hope which would have animated me; it will render the success of the business in Congress more precarious, and the negotiation more irksome—I am really loth to occupy one moment of your time but would be much gratified by a line expressing your Sentiments on these points—A letter put in the Post-Office in Philadelphia before the 15th of November will find me at home—I am with sentiments of the most profound respect and sincere regard Sir Your most Obt Servt
          
            Alex. White
          
        